DETAILED ACTION
Response to Amendment
	Applicant’s cancellation of Claims 1 and 12 deleting “ratio limitation” limitations from the disclosure establishes Application to be continuation of the prior applications 16,431,443, the benefit of filling date of the prior application is acknowledged and entered.
Applicant’s cancellation of Claim 1 and 12 has overcome each and every drawings and speciation objections previously set forth in the non-final office action dated 12/22/2021. Therefore, the objections have been withdrawn.
Applicant’s cancellation of Claims 12, 15, 17 and 19-20 has overcome 35 U.S.C. § 112(b) rejection set forth in the non-final office action 12/22/2021. Therefore, the rejection has been withdrawn.
The Applicant originally submitted Claims 1-20 in the application. In the present response, the Applicant amended Claims 2, 6-10, 13, 16, 18 added new Claims 21-27 and cancelled Claims 1, 3-5, 11-12, 14-15, 17 and 19-20. Accordingly, Claims 2, 6-10, 13, 16, 18 and 21-27 are currently pending in the application.

Response to Arguments
Applicant’s arguments filled 02/07/2022, with respect to cancellation of Claims 1, 3-5, 11-12, 14-15, 17 and 19-20 and amendments to Claims 2, 6-10, 13, 16, 18 to advance prosecution of the instant application is acknowledged and entered. Therefore, the rejections of Claims 1-13 and 19-20 under 35 U.S.C. § 103 have been withdrawn. 

     Double Patenting
Applicant cancellation of Claim 14 has overcome double patenting rejection set forth in the non-final office action dated 12/22/2021. Therefore, the rejection has been withdrawn. The Claims of the present application and that of the prior applications 16,431,443 are no longer commensurate in scope.	

Allowable Subject Matter
Claims 2, 6-10, 13, 16, 18 and 21-27 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to Claims 1-2, 4-11 and 13-27, the allowability resides in the overall structure of the device as recited in independent Claims 16 and 18 and at least in part because Claims 16 and 18 recite, “an overall width of the self-expanding gap filler when the compressible material is in the expanded state is less than six inches, and wherein an overall thickness of the self-expanding gap filler when the compressible material is in the expanded state is between 1 to 3.5 inches” in Claim 16, and “an overall width of the self-expanding gap filler when the compressible material is in the expanded state is less than six inches, and wherein an overall length of the self- expanding gap filler is in a range of 24 inches to 30 inches” in Claim 18. 
The aforementioned limitation in combination with all remaining limitations of Claims 16 and 18 are believed to render said Claims 16 and 18 and all Claims dependent therefrom (Claims 2, 6-10, 13 and 21-27) patentable over the art of record. 
Fanning”).
While Fanning Figs 1-12 teach many of the limitations of Claims 16 and 18 as per non-final office action dated 12/22/2022 as in rejections of independent Claims 1 and 19, neither Fanning, nor any other art of record, either alone or in combination, teach or suggest the above-mentioned limitations of Claims 16 or 18.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
           				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/AMIR A JALALI/Examiner, Art Unit 2835       

/ZACHARY PAPE/Primary Examiner, Art Unit 2835